Citation Nr: 0433697	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  96-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder, including as secondary to service-connected right 
leg, right knee, and/or right ankle disabilities.

3.  Entitlement to service connection for a bilateral hip 
disorder, including as secondary to service-connected right 
leg, right knee, and/or right ankle disabilities.

4.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected right 
leg, right knee, and/or right ankle disabilities.

5.  Entitlement to service connection for residuals of a 
compression fracture of the thoracic spine (previously 
characterized as a bilateral shoulder disorder). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1973 to June 
1977, and from September 1977 to July 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The veteran perfected an 
appeal of the above stated issues.  Service connection had 
previously been established for healed compound fracture of 
the right tibia and fibula, status post ligament repair.  In 
a February 2003 rating decision during the appeal, the RO 
granted a separate disability rating for arthritis of the 
right knee based on subluxation and lateral instability of 
the right knee.  In a February 2003 rating decision during 
the appeal, the RO granted service connection for arthritis 
of the right ankle.  

In February 2001, the Board remanded this case to the RO for 
a VA examination and medical opinions, and for compliance 
with the Veterans' Claims Assistance Act of 2000 (VCAA).  
That development was completed, and the case was returned to 
the Board. 

The February 2001 Board remand reflects that service 
connection for a "shoulder" disorder was included as part 
of the issue of entitlement to service connection for a 
cervical spine disorder; however, the medical opinion 
evidence demonstrates that the veteran's shoulder complaints 
are not related to a cervical spine disorder but rather may 
be related to a thoracic spine disorder.  Additionally, in 
light of the VA examiner's March 2004 findings of compression 
fracture at the distal end of the thoracic spine, and the 
examiner's recommendation that this should be evaluated with 
proper X-rays at a subsequent examination because the 
fractures may well have been due to his motorcycle accident 
in service, the issue of entitlement to service connection 
for residuals of a compression fracture of the thoracic spine 
with shoulder complaints is addressed below in the REMAND 
section of this decision.  This matter is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part with regard to this issues.


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claims on appeal has been obtained.  The RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided VA medical 
examinations and etiology opinions in order to assist in 
substantiating the claims for VA compensation benefits.

2.  The veteran was involved in a motorcycle accident while 
on active duty; however, there is no medical evidence of a 
cervical spine or neck disorder, including arthritis, during 
service or for many years thereafter; the weight of the 
competent medical evidence is against a nexus between a 
cervical spine disability and any incident of active duty, 
including trauma.  

3.  A left ankle disability, including arthritis, was not 
present during service or for many years thereafter, nor is 
it causally linked to any incident of service; the 
preponderance of the evidence is against a finding that the 
veteran's left ankle disorder, including arthritis, was 
caused or aggravated by his service-connected right leg, 
right knee, or right ankle disabilities. 

4.  A bilateral hip disorder, diagnosed as trochanteric 
bursitis, was not present during service or for many years 
thereafter, nor is it causally linked to any incident of 
service; the preponderance of the evidence is against a 
finding that the veteran's bilateral hip disorder was caused 
or aggravated by his service-connected right leg, right knee, 
or right ankle disabilities.  

5.  A left knee disorder, including arthritis, was not 
present during service or for many years thereafter, nor is 
it causally linked to any incident of service; the 
preponderance of the evidence is against a finding that the 
veteran's left knee disorder, including arthritis, was caused 
or aggravated by his service-connected right leg, right knee, 
or right ankle disabilities. 


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder, to 
include arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2004).

2.  Service connection for a left ankle disorder, including 
arthritis, to include as secondary to a service-connected 
disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

3.  Service connection for a bilateral hip disorder, 
diagnosed as trochanteric bursitis, to include as secondary 
to a service-connected disability, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 
3.310 (2004).

4.  Service connection for a left knee disorder, to including 
arthritis, to include as secondary to a service-connected 
disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish service 
connection for a cervical spine disorder, and secondary 
service connection for a left ankle disorder, a bilateral hip 
disorder, and a left knee disorder.  A July 2003 RO letter 
notified the veteran what must be demonstrated to establish 
service connection for the issues on appeal, what evidence 
had been received, and that VA would request any information 
or evidence the veteran wanted VA to obtain, including any 
medical evidence from his doctors about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment; the RO sent a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  A March 2004 
supplemental statement of the case provided the veteran with 
a copy of the VCAA regulations.  These documents show that 
the appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, 16 Vet. App. at 183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal; however, the original RO decision that is the 
subject of this appeal was entered in April 1996, before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in July 
2003 was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the July 2003 letter, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  The March 2004 
supplemental statement of the case provided the veteran with 
the regulatory provisions of the VCAA.  In a letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  In the case of the veteran's 
claim, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records, and all indicated post-
service private and VA medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was provided VA compensation examinations and 
medical etiology opinions regarding the disabilities for 
which service connection is being sought.   The Board finds 
that the evidence is sufficient to make a decision on the 
claims that are addressed in this decision and there is no 
further duty to provide an examination or opinion with regard 
to these claims.  Id.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

II.  Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2004).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004). 

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a compensable 
degree within the prescribed period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

VA regulations further provide that service connection may be 
established on a secondary basis for a disability that is 
shown to be proximately due to or the result of a service-
connected disability.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that (1) 
a current disability exists, and 
(2) the current disability was either (a) caused, or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

III.  Service Connection for a Cervical Spine Disorder

The veteran contends that his cervical spine disability 
(arthritic changes) was caused by a motor vehicle accident in 
service in October 1982.  He contends that he was first 
treated for neck complaints during service in 1984. 

After a review of all the lay and medical evidence of record, 
whether or not specifically mentioned in this decision, the 
Board finds that the weight of the competent medical evidence 
of record demonstrates that the veteran's currently diagnosed 
cervical spine disability, which includes arthritis, was 
first shown many years post-service.  Service medical records 
reflect a motor vehicle accident in October 1982.  Service 
medical records are negative for any evidence of a cervical 
spine injury or disease during service, including at the time 
of an in-service motor vehicle accident in October 1982.  The 
October 1982 emergency room report specifically includes the 
clinical finding that the veteran's neck was supple and 
without pain.  Notwithstanding the veteran's assertion that 
he was first treated for neck pain in service in 1984, 
service medical records reflect no complaints or treatment 
for neck complaints starting in 1984, or during the remainder 
of service through service separation.  Service separation 
examination was negative for any complaints or findings of 
neck or cervical spine disorder.  While the veteran was 
involved in a motorcycle accident while on active duty, based 
on the evidence summarized above, the Board finds that there 
is no indication of a cervical spine or neck disorder during 
service.  Thus, the weight of the evidence demonstrates that 
there was no combination of manifestations sufficient to 
identify a disability or disease entity of the neck or 
cervical spine so as to establish chronicity of such claimed 
disorder during service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
cervical spine disorder.  38 C.F.R. § 3.303(b).  There is no 
medical evidence of a cervical spine injury or disorder, to 
include arthritis, during service or for many years 
thereafter.  An October 1986 VA compensation examination 
report reflects no complaints, findings, or diagnosis of a 
neck or cervical spine disorder.  In his September 1995 claim 
for service connection, the veteran did not indicate any 
complaints of, or claim any disability of, the neck or 
cervical spine; he first entered his claim for service 
connection for neck problems in November 1995, more than 9 
years post-service. 

On the question of whether the medical evidence otherwise 
relates the veteran's currently diagnosed cervical spine 
disability to service, the Board finds that the weight of the 
competent medical evidence is against a finding of a nexus 
between a cervical spine disability and any incident of 
active duty, including a motor vehicle accident in October 
1982.  See 38 C.F.R. § 3.303(d) (service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service).  The medical opinion evidence weighing against the 
veteran's claim includes various VA examination reports and 
unfavorable medical etiology opinions on the question of 
whether the veteran's cervical spine disorder is 
etiologically related to an injury or disease in service.  
For example, an October 2002 VA medical examination report 
reflects the veteran's complaints of neck pain; some 
decreased range of motion of the cervical spine; and X-ray 
findings of mild narrowing of the disc space between C5 and 
C6.  In an October 2003 addendum, the same VA examiner wrote 
that he had found no complaint or findings regarding the 
cervical spine during the veteran's service, and no treatment 
of the cervical spine within a reasonable post-service 
period.  A subsequent March 2004 VA examination report by the 
same VA examiner reflects the veteran's current complaints of 
neck pain and locking; a diagnosis of mild-to-moderate 
general arthritic change in the cervical spine, with no 
localized sign of injury; and the VA examiner's opinion that 
this was "probably an aging process rather than an injury at 
the time of his motorcycle accident."  The VA examiner 
elaborated the basis for the opinion: "I do not believe that 
there was a significant injury to the cervical spine . . . at 
the time of his motorcycle accident in October 1982"; 
instead, the VA examiner in March 2004 concluded that the 
veteran's "cervical spine arthritis is consistent with the 
patient's age."  There is no favorable medical etiology 
opinion of record.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a cervical spine disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 

IV.  Secondary Service Connection for a Left Ankle Disorder 

There is no medical evidence of a left ankle injury or 
disorder, to include arthritis, during service or for many 
years thereafter.  The thrust of the veteran's claim is that 
his current left ankle complaints were caused or aggravated 
by his service-connected disabilities.  

After a review of all the lay and medical evidence of record, 
whether or not specifically mentioned in this decision, the 
Board finds that the weight of the competent medical evidence 
of record demonstrates that the veteran's current left ankle 
disorder, including arthritis, was not caused or aggravated 
by his service-connected healed compound fracture of the 
right tibia and fibula.  On the question of whether the 
veteran has a current left ankle disability, a VA 
rheumatologist diagnosed mild arthritis of the left ankle.  
An August 2002 VA examination report reflects the veteran's 
complaint that his left ankle hurt laterally; clinical 
findings by a radiologist of some slight narrowing of the 
ankle joint; and no diagnosis of left ankle disability.  An 
October 2003 VA examination report reflects a history of no 
significant left ankle injury; clinical findings that most of 
the veteran's left ankle disorder was based on subjective 
complaints; no objective findings of left ankle 
osteoarthritis; and that some slight narrowing of the ankle 
joint indicated by a radiologist (in August 2002) was not 
seen by the VA physician.  The VA physician could not make a 
diagnosis of a left ankle disability.  

Assuming, arguendo, that the veteran has a current left ankle 
disability, including arthritis of the left ankle, the 
medical opinion evidence weighing against the veteran's claim 
includes an October 2003 VA physician's opinion that he "did 
not believe that there is a significant injury to the left 
ankle and certainly not a problem due to [the veteran's] 
right lower extremity function."  The VA examining physician 
concluded that it was "less than likely that there is a left 
ankle disorder present which is the result of aggravation by 
service-connected heel fracture of the right tibia and 
fibula."  The medical opinion evidence of record is 
unfavorable to the veteran's claim, and the record reflects 
that there is no competent medical opinion evidence of record 
that weighs in favor of the veteran's claim to show that the 
veteran's current left ankle disorder was caused or 
aggravated by a service-connected disability.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for a 
left ankle disorder as secondary to his service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


V.  Secondary Service Connection for a Bilateral Hip Disorder

There is no medical evidence of a bilateral hip injury or 
disorder, to include arthritis, during service or for many 
years thereafter.  The thrust of the veteran's claim is that 
his bilateral hip disorder was caused or aggravated by a 
service-connected disability.  

After a review of all the lay and medical evidence of record, 
whether or not specifically mentioned in this decision, the 
Board finds that the weight of the competent medical evidence 
of record demonstrates that the veteran's currently diagnosed 
bilateral hip disability, diagnosed as bilateral trochanteric 
bursitis, was not caused or aggravated by his service-
connected disabilities.  The medical opinion evidence 
weighing against the veteran's claim includes an August 2002 
VA examination report and unfavorable medical etiology 
opinions on the questions of whether the veteran's bilateral 
hip disorder was caused or aggravated by a service-connected 
disability.  The August 2002 VA examination report reflects 
the history of buttock tenderness and trochanteric bursa 
tenderness many years after service in the 2000s; clinical 
findings of tenderness over the posterior aspect of the right 
greater trochanter; and a diagnosis of bilateral trochanteric 
bursitis.  The VA examiner's opinions in August 2002 were 
that the diagnosed bilateral trochanteric bursitis was "not 
related to his knee injury or his right tibia fracture," and 
that is it was "less than likely to have been aggravated by 
the right knee condition or the right tibia fracture."  

The record reflects that there is no competent medical 
opinion evidence of record that weighs in favor of the 
veteran's claim to show that the veteran's current bilateral 
hip disorder was caused or aggravated by a service-connected 
disability.  While the veteran is competent to report and 
describe to a medical professional the symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions that require medical 
opinions, including a medical diagnosis and an opinion as to 
the relationship between a current disability and service or 
a service-connected disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 494-95.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a bilateral hip disorder as secondary to his 
service-connected disabilities.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310. 

VI.  Secondary Service Connection for a Left Knee Disorder

There is no medical evidence of a left knee injury or 
disorder, to include arthritis, during service or for many 
years thereafter.  The thrust of the veteran's claim is that 
his left knee disability was caused or aggravated by his 
service-connected disabilities.   

After a review of all the lay and medical evidence of record, 
whether or not specifically mentioned in this decision, the 
Board finds that the weight of the competent medical evidence 
of record demonstrates that the veteran's currently diagnosed 
left knee disability, including degenerative arthritis, was 
not caused or aggravated by any of his service-connected 
disabilities.  The medical opinion evidence weighing against 
the veteran's claim includes an August 2002 VA examination 
report and unfavorable medical etiology opinions on the 
questions of whether the veteran's left knee disorder, 
including arthritis, was caused or aggravated by a service-
connected disability.  For example, the August 2002 VA 
examination report reflects the history of late onset left 
knee degenerative arthritis, a diagnosis of left knee 
degenerative arthritis (based on X-ray findings), and the VA 
examiner's opinion that the diagnosed left knee degenerative 
arthritis was "not related to his injuries, and it is less 
than likely to have been aggravated by his right knee 
degenerative arthritis." 

The record reflects that there is no competent medical 
opinion evidence of record that weighs in favor of the 
veteran's claim to show that the veteran's currently 
diagnosed left knee degenerative arthritis was caused or 
aggravated by a service-connected disability.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim for service connection for a 
left knee disorder, including left knee degenerative 
arthritis, as secondary to his service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of any of these issues 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a left ankle disorder, to include as 
secondary to a service-connected disability or disabilities, 
is denied.

Service connection for a bilateral hip disorder, to include 
as secondary to a service-connected disability or 
disabilities, is denied. 

Service connection for a left knee disorder, to include as 
secondary to a service-connected disability or disabilities, 
is denied.


REMAND

The February 2001 Board remand reflects that service 
connection for a "shoulder" disorder was included as part 
of the issue of entitlement to service connection for a 
cervical spine disorder; however, the VA examiner who 
conducted the August 2002 and March 2004 VA orthopedic 
examinations, and who offered an addendum in October 2002, 
offered a medical opinion that what was referred to loosely 
as a "shoulder" disorder was distinct from the cervical 
spine disorder.  Additionally, in light of the VA examiner's 
March 2004 findings of compression fracture at the distal end 
of the thoracic spine, and the examiner's recommendation that 
this should be evaluated with proper X-Rays at a subsequent 
examination because the fractures may well have been due to 
his motorcycle accident in service, further examination and 
medical etiology opinion are warranted.  

VA shall provide the veteran a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  A VA examination and medical 
etiology opinion are "necessary to make a decision on a 
claim" where, as in this case, there is competent evidence 
of a current disability, the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d)(1),(2) (West 2002).  

Accordingly, the issue of entitlement to service connection 
for a compression fracture of the thoracic spine is REMANDED 
for the following:

1.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an orthopedic examination of the spine 
to determine the nature and etiology of any 
thoracic spine disability that may be present, to 
include a compression fracture at the distal end of 
that segment of the spine.  The claims folder 
should be sent to the VA medical examiner for 
review of the relevant documents in the claims 
file.  

The VA orthopedic examiner is requested to do the 
following: 
A. Please examine the veteran to determine the 
nature and etiology of a compression fracture of 
the thoracic spine.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
you should be conducted.  You should review the 
relevant portions of the claims file in conjunction 
with the examination and indicate in writing that 
you have done so.  

B. Please offer a medical opinion regarding the 
etiology of the veteran's compression fracture of 
the thoracic spine.  The orthopedic examiner should 
answer the following question:  Is it at least as 
likely as not (50 percent or more likelihood) that 
the veteran's a compression fracture of the 
thoracic spine is etiologically related to any 
injury or disease in service, including a 
motorcycle accident?  Please provide a rationale 
for your opinions.  If you are unable to render any 
opinion, please indicate in writing the reason why 
you were unable to offer the opinion.  

2.  The RO should again review the record and 
readjudicate the issue of entitlement to service 
connection for a compression fracture of the 
thoracic spine.  The RO should consider any 
additional evidence added to the record since the 
March 2004 supplemental statement of the case, 
including the examination report and etiology 
opinions requested herein.  If any benefit sought 
on appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the '"Order'" section of 
the decision.  The Board may also choose to remand an issue or issues to 
the local VA office for additional development.   If the Board did this in 
your case, then a '"Remand'" section follows the '"Order.'"  However, 
you cannot appeal an issue remanded to the local VA office because a remand 
is not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the '"Order.'"
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on '"clear and 
unmistakable error'" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an '"agent.'" (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



